Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-18, and 20 of U.S. Patent No. 10,250,111. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Instant Application
Conflicting Patent
1. A manufacturing process comprising: selecting an exchangeable stator component from a stator component group consisting of a stator spacer ring and an axially magnetized stator magnet ring to be a first input with at least two stator rings to manufacture a motor having a motor class, the exchangeable 


2. The manufacturing process of claim 1 further comprising: exchanging the exchangeable stator component for the different exchangeable stator component as a third input or exchanging the exchangeable rotor component for the different exchangeable rotor component as the third input, a fourth input being the exchangeable stator component that was not exchanged for the different exchangeable stator component or the exchangeable rotor component that was not exchanged for the different exchangeable rotor component; and manufacturing the different motor having the different motor class with the at least two stator rings, the at least two rotor rings, the third input, and the fourth input.

3. The manufacturing process of claim 2 further comprising: using manufacturing equipment to manufacture the motor having the motor class with the at least two stator rings, the at least two rotor rings, the first input, and the second input; using the manufacturing equipment to also manufacture the different motor having the different motor class with the at least two stator rings, the at least two rotor rings, the third input, and the fourth input.
4. The manufacturing process of claim 1 wherein each of the at least two stator rings comprises teeth defining a plurality of stator poles and each of the at least two rotor rings comprises a plurality of rotor poles, the method further comprising providing each of the at least two stator rings with phase coils wound around the teeth.
4. The manufacturing process of claim 1 wherein each of the at least two stator rings comprises teeth defining a plurality of stator poles and each of the at least two rotor rings comprises a plurality of rotor poles, the method further comprising providing each of the at least two stator rings with phase coils wound around the teeth.
5. The manufacturing process of claim 1 further comprising: providing poles of at 


6. The manufacturing process of claim 1 further comprising: providing poles of at least one of the at least two rotor rings offset by an offset distance in relation to poles of at least one other of the at least two rotor rings; and providing poles of at least one of the at least two stator rings aligned with poles of at least one other of the at least two stator rings.
7. The manufacturing process of claim 1 further comprising selecting the stator spacer ring as the exchangeable stator component and selecting the rotor spacer ring as the exchangeable rotor component to manufacture a switched reluctance motor class.
7. The manufacturing process of claim 1 further comprising selecting the stator spacer ring as the exchangeable stator component and selecting the rotor spacer ring as the exchangeable rotor component to manufacture a switched reluctance motor class.

8. The manufacturing process of claim 1 further comprising selecting the axially magnetized stator magnet ring as the exchangeable stator component and selecting the rotor spacer ring as the exchangeable rotor component to manufacture a stator permanent magnet motor class.
9. The manufacturing process of claim 1 further comprising selecting the stator spacer ring as the exchangeable stator component and selecting the axially magnetized rotor magnet ring as the exchangeable rotor component to manufacture a rotor permanent magnet motor class.
10. The manufacturing process of claim 1 further comprising selecting the stator spacer ring as the exchangeable stator component and selecting the axially magnetized rotor magnet ring as the exchangeable rotor component to manufacture a rotor permanent magnet motor class.
10. A motor comprising: at least two stator rings; a first input comprising an exchangeable stator component selected from a stator component group consisting of a stator spacer ring and an axially magnetized stator magnet ring, the axially magnetized stator magnet ring 


12. The motor of claim 11 further comprising: a third input comprising the different exchangeable stator component or the different exchangeable rotor component; and a fourth input comprising the exchangeable stator component that was not exchanged for the different exchangeable stator component or the exchangeable rotor component that was not exchanged for the different exchangeable rotor component; wherein the different motor has the different motor class with the at least two stator rings, the at least two rotor rings, the third input, and the fourth input.
12. The motor of claim 11 further comprising manufacturing equipment to manufacture the motor having the motor class with the at least two stator rings, the at least two rotor rings, the first input, and the second input and to manufacture the 



	
14. The motor of claim 11 wherein each of the at least two stator rings comprises teeth defining a plurality of stator poles with phase coils wound around the teeth and each of the at least two rotor rings comprises a plurality of rotor poles.
14. The motor of claim 10 wherein: poles of at least one of the at least two stator rings are offset by an offset distance in relation to poles of at least one other of the at least two stator rings; and poles of at least one of the at least two rotor rings are aligned with poles of at least one other of the at least two rotor rings.
15. The motor of claim 11 wherein: poles of at least one of the at least two stator rings are offset by an offset distance in relation to poles of at least one other of the at least two stator rings; and poles of at least one of the at least two rotor rings are aligned with poles of at least one other of the at least two rotor rings.
15. The motor of claim 10 wherein: poles of at least one of the at least two rotor rings are offset by an offset distance in relation to poles of at least one other of 




17. The motor of claim 11 wherein the exchangeable stator component comprises the stator spacer ring and the exchangeable rotor component comprises the rotor spacer ring to form a switched reluctance motor class.
17. The motor of claim 10 wherein the exchangeable stator component comprises the axially magnetized stator magnet ring and the exchangeable rotor component comprises the rotor spacer ring to form a stator permanent magnet motor class.
18. The motor of claim 11 wherein the exchangeable stator component comprises the axially magnetized stator magnet ring and the exchangeable rotor component comprises the rotor spacer ring to form a stator permanent magnet motor class.
18. The motor of claim 10 wherein the exchangeable stator component comprises the stator spacer ring and the exchangeable rotor component comprises the axially magnetized rotor 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832